 542305 NLRB No. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The challenge to the ballot of Cody Payne was previously over-ruled in the Board's unpublished Decision and Order issued on June
3, 1991, pursuant to the Regional Director's recommendation. Fur-
ther, at the hearing, the Petitioner withdrew its challenge to the bal-
lot of Portia Pubins and, therefore, the challenge to her ballot is
overruled. Also at the hearing, the parties stipulated that William
Sproule was ineligible to vote in the election and, therefore, the chal-
lenge to his ballot is sustained.2In the absence of exceptions, we adopt pro forma the hearing of-ficer's recommendation to sustain the challenge to the ballot of Chris
Lara and to overrule the Petitioner's Objection 2.3The hearing officer found that Maria Flores was the senior cus-tomer representative (SCR) at the Grove district payment office
(DPO) until November 1990 and was the SCR at the Glendale DPO
on December 4, 1990, the date of the election. The Employer has
excepted to the finding that Flores was the SCR at the Glendale
DPO. In its answering brief, the Petitioner agrees with the Employer
that the hearing officer erred in finding that Flores was the SCR at
the Glendale DPO on the date of the election.Insofar as the parties, in their briefs, are in agreement that Floreswas not the SCR at the Glendale DPO on the date of the election,
we shall accept that as fact and thus we neither rely on testimony
nor adopt the hearing officer's finding to the contrary. Instead, we
find that Flores was the SCR at the Grove DPO at all times material.
Further, because we find that the record is devoid of evidence estab-
lishing that any supervisor was daily assigned to the Grove DPO
with Flores, we adopt the hearing officer's finding that Flores
worked in a DPO without a daily assigned supervisor. In this regard,
we note that the Employer alleged in its brief that Supervisor Scott
was daily assigned to the Grove DPO. The evidence offered by the
Employer in support of this contention consists solely of testimony
that alludes to Scott's being ``upstairs'' in the Grove building (which
includes not only the DPO, but also other offices). No direct evi-
dence or testimony, however, supports a finding that Scott was daily
assigned specifically to the Grove DPO. Accordingly, we affirm the
hearing officer's conclusion that, like other SCRs at DPOs without
a daily assigned supervisor, Flores is a supervisor within the mean-
ing of the Act and is ineligible to vote in the election.4The CAP employees whose ballots were challenged are: RayVorwerk, Arlette Waffensmith, Carol Corona, Mary Ann Permuda,
Beverly Schneider, Robin Martin, and Marilyn Cooke. Sanford But-
ler is the telecommunications employee. The Board agent conducting
the election challenged the ballots of these CAP and telecommuni-
cations employees because their names did not appear on the voter
eligibility list.5The stipulated unit description is:All nonexempt employees working for the Employer in its Cen-
tral Arizona Division; excluding exempt employees, professional
employees, confidential employees, guards, watchmen and su-
pervisors as defined in the Act.6The cases in this area have generally involved disputes overwhether specific employees with job titles or duties not in conform-
ance with the express job titles or descriptions in the unit description
are eligible to vote notwithstanding the stipulation's failure specifi-
cally to include or exclude them. See Lear Siegler, 287 NLRB 372(1987); C.K.E. Enterprises, 285 NLRB 975 (1987); Royal Laundry,277 NLRB 820 (1985); Browning Ferris, Inc., 275 NLRB 292(1985). In such cases, the Board finds that the objective intent of
the parties is ambiguous and resorts to community-of-interest prin-
ciples to resolve the challenge. Viacom Cablevision, 268 NLRB 633(1984); White Cloud Products, 214 NLRB 517 (1974). The initialquestion to be resolved in all cases, however, is whether the intent
of the parties is unambiguously manifested in the unit stipulation.
Here the initial question to be resolved concerns the meaning of
``All nonexempt employees working for the Employer in its CentralArizona Division ....'' (Emphasis added.)
Southwest Gas Corporation and Utility WorkersUnion of America, AFL±CIO, Petitioner. Case28±RC±4890November 6, 1991SUPPLEMENTAL DECISION, DIRECTION,AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
and an objection to an election held December 4, 1990,
and the hearing officer's report recommending disposi-
tion of them. The election was conducted pursuant to
a Stipulated Election Agreement. The tally of ballots
shows 287 for and 286 against the Petitioner with 14
challenged ballots,1a number sufficient to affect theresults.The Board has reviewed the record in light of theexceptions2and briefs and has adopted the hearing of-ficer's findings3and recommendations only to the ex-tent consistent with this Supplemental Decision, Direc-
tion, and Order.In resolving the challenges to the ballots cast byseven customer accounts processing (CAP) employees
and one telecommunications employee,4the hearingofficer found that the unit description5was ambiguousand thus that the objective intent of the parties was un-
clear. Accordingly, he applied traditional community-
of-interest principles and concluded that these eight
employees were eligible to vote. The Employer has ex-
cepted to this finding arguing, inter alia, that the unit
description is unambiguous and refers only to the em-
ployees who work in the Employer's operating divi-
sion known as the Central Arizona Division. We find
merit in this exception.It is undisputed that the Employer is organized intosix distinct operating divisions, one of which is ex-
pressly identified as the Central Arizona Division. The
remaining five divisions are the Southern Arizona Di-
vision, the Southern California Division, the Southern
Nevada Division, the Northern Nevada Division, and
the Systems or Staff Division. The Systems Division,
which is a corporatewide division responsible for all
systemswide functions, is headquartered in Las Vegas,
Nevada, and has satellite offices in Phoenix, Arizona.
It is further undisputed that the CAP and telecommuni-
cations departments, regardless of geographical loca-
tion, are encompassed operationally within the Systems
Division.In resolving challenges to ballots of disputed em-ployees in stipulated unit elections, the Board will look
to the parties' intent as objectively manifested and,
when such an intent is clear, ``the Board will hold the
parties to their agreement.'' Viacom Cablevision, 268NLRB 633 (1984).6Here, the hearing officer found the 543SOUTHWEST GAS CORP.7The hearing officer stated that the ``Board bases its approach indetermining the objective intent on an expectation that a petitioner
is knowledgeable as to the job titles used in the description, but noton a petitioner's knowledge of an employer's organizational chart
and divisional structure.'' (Emphasis added.) He cited no authorityfor this proposition. In any event, when parties stipulate to language
that refers to objectively identifiable divisions within an employer's
organization, they should be bound by that objective description.8Petitioner suggests that the intent we discern in the unit descrip-tion would be clearer if it referred to ``All nonexempt employees em-ployed by the Employer's Central Arizona Division,'' or ``All non-exempt Central Arizona Division Employees.'' (Petitioner's empha-sis.)9Because we find that the intent of the parties is clear and thatthe stipulated unit description is unambiguous, it is unnecessary for
us to pass on the hearing officer's community-of-interest analysis.stipulated unit description ambiguous because it didnot contain job titles or descriptions and because it re-
ferred ``to a geographically-based division within the
Company using broad, imprecise, inclusive language''
(presumably the language ``nonexempt employees
working for the Employer in its Central Arizona Divi-
sion''). We do not agree with the hearing officer's
findings.In finding the unit description ambiguous, the hear-ing officer initially relied on the fact that the stipula-
tion does not include specific job titles or descriptions.
If that view prevailed, whenever a stipulated unit de-
scription lacks specific job titles or descriptions it
would be per se ambiguous. The Board, however, has
not established such a per se approach, and we decline
to do so here. Rather, the Board looks simply at
whether the parties' objective intent concerning the
questioned portion of the unit description is unambig-
uously manifested in the express language of the de-
scription. Viacom Cablevision, supra. In the instantcase, we find that despite the absence of job titles or
descriptions in the stipulation, the reference to ``non-
exempt employees working in the Central Arizona Di-
vision'' refers to an identifiable, specific employee
group, i.e., those who work within that named division
and who are not employed within that division in one
of the excluded categories or classifications. That
being so, we find that the parties' objective intent is
clear with respect to the unit's composition.7The hearing officer also appears to have based hisfinding of ambiguity on the fact that, given its lack of
job descriptions, the stipulation could be construed asreferring to any employees working within the central
Arizona geographic area, whether or not they work in
the operational division specifically titled the ``Central
Arizona Division.'' He finds this ambiguity in the lan-
guage ``employees working for the Employer in the
Central Arizona Division.'' Petitioner reiterates this ar-
gument in its answering brief to the Employer's excep-
tions, arguing that the parties could have chosen alter-
native language that would more clearly indicate that
the description referred only to employees employed in
the organizational division rather than in a geographic
area. We disagree.First, given that the phrase ``Central Arizona Divi-sion'' is capitalized, we fail to see how this clear use
of the name of the Employer's organizational division
could be mistaken for a generalized reference to the
geographic area of central Arizona. That the CentralArizona Division, like four other of the Employer divi-sions, is identified in geographic terms and operates in
a definable geographic area does not make it any less
a separate, identifiable division with designated func-
tions and employees who carry out their respective
specified duties within the division's structure. Indeed,
it is every bit as much a division as is the Systems Di-
vision, which has no geographical reference in its
name and which is companywide in scope and func-
tion, albeit subdivided into main and satellite offices.
We also note that the construction urged as a possi-
bility by the hearing officer and the Petitioner would
conceivably include any employee of the Employer(other than those in the excluded classifications) from
any of the organizational divisions who happened tohave a job assignment in Arizona. Such an interpreta-
tion of the unit description is simply untenable. As to
the Petitioner's argument that the possibility of clearer
alternative language shows the unit description to be
ambiguous, we fail to see how the examples proffered
by the Petitioner make the intent any clearer than it al-
ready is.8Consequently, we find that the term ``Central Ari-zona Division'' has no independent geographic mean-
ing outside the context of the Employer's organiza-
tional structure and, therefore, that it was the clear in-
tent of the parties to confine the scope of the stipulated
unit wholly to Central Arizona Division employees,
excluding employees who work in other divisions but
are based in Arizona.Accordingly, we reject the hearing officer's findingthat the unit is ambiguous because it is too ``broad,
imprecise, [and] inclusive,'' and we hold the parties to
their stipulation.9Therefore, because the challengedCAP and telecommunications employees are employed
in the Systems Division, a different division from the
one identified in the stipulation, the challenges to their
ballots are sustained.DIRECTIONITISDIRECTED
that the Regional Director shall,within 10 days of from the date of this Decision and
Direction, open and count the ballots of Payne and
Pubins and prepare and serve on the parties a revised
tally of ballots. Thereafter, the Regional Director shall
issue the appropriate certification. 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ORDERITISORDERED
that this proceeding is remanded tothe Regional Director for further action consistent with
this Supplemental Decision, Direction, and Order.